ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                             People v. Woodson, 2011 IL App (4th) 100223




Appellate Court               THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                       SYLVESTER QUINTON WOODSON, Defendant-Appellant.



District & No.                Fourth District
                              Docket No. 4–10–0223


Filed                         June 30, 2011


Held                          Defendant’s conviction for unlawful possession of a controlled
(Note: This syllabus          substance with intent to deliver was reversed and the cause was
constitutes no part of the    remanded where the trial court abused its discretion in denying
opinion of the court but      defendant’s request to proceed pro se, since the record showed the trial
has been prepared by the      court applied the wrong standard when defendant’s motion to proceed
Reporter of Decisions for     pro se was denied on the ground that defendant did not have sufficient
the convenience of the        legal knowledge and expertise to represent himself.
reader.)


Decision Under                Appeal from the Circuit Court of McLean County, No. 08–CF–994; the
Review                        Hon. Charles G. Reynard, Judge, presiding.



Judgment                      Reversed for further proceedings.
Counsel on                  Michael J. Pelletier, Karen Munoz, and John M. McCarthy, all of State
Appeal                      Appellate Defender’s Office, of Chicago, for appellant.

                            William A. Yoder, State’s Attorney, of Bloomington (Patrick Delfino,
                            Robert J. Biderman, and Linda Susan McClain, all of State’s Attorneys
                            Appellate Prosecutor’s Office, of counsel), for the People.


Panel                       JUSTICE STEIGMANN delivered the judgment of the court, with
                            opinion.
                            Justices Appleton and McCullough concurred in the judgment and
                            opinion.




                                              OPINION

¶1           In August 2008, the State charged defendant, Sylvester Quinton Woodson, with (1)
        unlawful possession of a controlled substance with intent to deliver (more than 15 grams but
        less than 100 grams of a substance containing cocaine) (720 ILCS 570/401(a)(2)(A) (West
        2008)) and (2) criminal drug conspiracy (720 ILCS 570/405.1(a), 401(c)(2) (West 2008)).
        Shortly thereafter, the trial court appointed counsel to represent him.
¶2           Prior to defendant’s July 2009 trial, defendant expressed his desire to proceed pro se. The
        trial court repeatedly denied defendant’s requests, noting that defendant did not “have the
        legal knowledge and ability” to represent himself. Following trial, the jury deadlocked on all
        counts, and the court declared a mistrial.
¶3           The State retried defendant in September 2009. This time, the jury convicted defendant
        of unlawful possession of a controlled substance with intent to deliver (more than 15 grams
        but less than 100 grams of a substance containing cocaine) (720 ILCS 570/401(a)(2)(A)
        (West 2008)).
¶4           Defendant appeals, arguing that the trial court erred by denying his request to proceed pro
        se. We agree and reverse and remand for further proceedings.

¶5                                       I. BACKGROUND
¶6         In August 2008, the State charged defendant with (1) unlawful possession of a controlled
        substance with intent to deliver (more than 15 grams but less than 100 grams of a substance
        containing cocaine) (720 ILCS 570/401(a)(2)(A) (West 2008)) and (2) criminal drug
        conspiracy (720 ILCS 570/405.1(a), 401(c)(2) (West 2008)). Shortly thereafter, the trial court
        appointed the public defender to represent defendant.
¶7         On October 1, 2008, the assistant public defender filed a motion to withdraw, stating that

                                                  -2-
       “[d]efendant has failed to cooperate and communicate with legal counsel.” At a hearing on
       the public defender’s motion held two days later, defendant demanded a speedy trial. The
       trial court rejected defendant’s demand and granted the public defender’s request for a
       continuance on her motion. That same day, defendant wrote a letter to the trial court,
       indicating his displeasure with the court’s decision to continue the hearing on the public
       defender’s motion to withdraw and claiming that his appointed counsel had frequent contact
       with felons and “may [have been] using illegal drugs.”
¶8          On October 17, 2008, defendant appeared at a hearing on his speedy-trial request with
       a new public defender. Defendant reiterated his demand for a speedy trial, at which point the
       trial court set a final pretrial-hearing date.
¶9          On November 5, 2008, appointed counsel filed a motion for an examination of defendant
       to determine fitness to stand trial. At a hearing held shortly thereafter, defendant objected to
       such an evaluation, stating, “I do not need an evaluation, Your Honor. I’m fully aware of
       everything that’s goin[g] on.” Despite defendant’s objection, the court ordered the fitness
       evaluation per counsel’s request.
¶ 10        On November 24, 2008, defendant sent another letter to the trial court indicating that he
       wanted to (1) fire his appointed counsel and (2) represent himself. As part of his letter,
       defendant listed several items he wanted as part of discovery, including access to any audio
       and video that the State could use against him at trial. (Defendant’s case involved a
       controlled buy of drugs.) That same day, defendant filed a motion to dismiss the charges
       against him, claiming that he was illegally searched and that he had been entrapped.
¶ 11        At a February 2009 status hearing on defendant’s fitness to stand trial, defendant’s
       appointed counsel reported that defendant was fit to stand trial, noting that the forensic-
       psychiatric-evaluation report showed that defendant “clearly underst[ood] the courtroom
       dynamic and the roles of the parties.” Counsel then withdrew his motion regarding
       defendant’s fitness to stand trial, which the trial court accepted. Defendant then reiterated his
       desire to proceed pro se. The court rejected defendant’s request, as follows:
                “THE COURT: That motion is denied. At this point, *** by reference to his written
            communications, [defendant] has demonstrated to [the court] an insufficient ability to
            represent himself; and, accordingly, [the court is] not going to allow him to proceed on
            a pro se basis.
                In terms of reassignment of counsel, that’s going to be entirely up to the Public
            Defender. At this point, the case is assigned to [the attorney you have], and [the court
            does not] have any authority to dismiss him.
                THE DEFENDANT: Well, um–
                THE COURT: That’s my ruling.
                THE DEFENDANT: But, Your Honor, I don’t–
                THE COURT: No buts.
                THE DEFENDANT: I’m found fit. I don’t have to allow him to represent me. We
            have a conflict of interest. We don’t see eye-to-eye. I don’t want his representation.
                THE COURT: Motion is denied. [The court] hope[s] you heard that. [The court has]

                                                 -3-
           reviewed your correspondence. You do not have the ability to represent yourself, in [the
           court’s] judgment. [Appointed counsel] is your attorney. The only way you get another
           attorney is by the Public Defender.
               THE DEFENDANT: I don’t need–I’m not asking for another attorney, Your Honor.
               THE COURT: That motion is denied.
               THE DEFENDANT: I’m not asking for another attorney.
               THE COURT: [The court] know[s]. The only way you’ll–
               THE DEFENDANT: I will not cooperate with him. I’m not–he’s not–I haven’t seen
           him in three months.
               THE COURT: That demonstrates to [the court] that you don’t have the ability to
           represent yourself.
               THE DEFENDANT: But, Your Honor, the doctor has demonstrated–
               THE COURT: The motion is denied.
               THE DEFENDANT: The doctor’s demonstrated otherwise.
               THE COURT: [The court is] sorry. This isn’t a fitness question. This has to do with
           whether or not you have the legal knowledge and ability to represent yourself. You do
           not.”
¶ 12       In April 2009, defendant filed another motion to dismiss appointed counsel. At a May
       2009 hearing on defendant’s motion, defendant continued to express his displeasure with
       appointed counsel’s failure to inform him about the direction of his case. Defendant asked
       to be removed from the courtroom, and the trial court obliged. The court then added the
       following commentary:
           “[T]he record ought to reflect that [the court] was a bit upset with [defendant’s] attempt
           to obstruct the proceedings in this case. [The court does] wish to give him one more
           opportunity in a few minutes to listen to the information which is being discussed, but
           he is not going to be given leave to try this case on his own behalf when he has a
           perfectly competent attorney representing him, in lieu of him representing himself, to his
           great detriment.
               [Defendant’s] pro se motions show *** beyond a shadow of a doubt that he is
           incapable of guiding his own defense. Let’s take a short break while he cools down, and
           [the court is] going to take [another] case.”
¶ 13       Following a short break, defendant returned. The trial court then asked defendant to
       further explain his motion for substitution of counsel. Defendant responded, in part, as
       follows:
               “Well, You[r] Honor, with all respect, *** it really doesn’t matter. You’re going to
           deny it anyway ***. I will not go to trial with this counsel. The [c]ourt continues to make
           me seem just ignorant and dumbfounded, when I’m not. ***
               *** This is my life. I have the right to represent myself in person and by counsel.
           That is one of my Constitutional Rights, but it’s been stricken from me, so I have nothing
           else to say, your Honor. You can hold the trial without me. I will not come. I’ll be in my


                                                -4-
           cell.”
       The court thereafter set defendant’s case for trial.
¶ 14       After hearing evidence at defendant’s July 2009 trial, the jury was deadlocked. Shortly
       thereafter, the trial court declared a mistrial.
¶ 15       The State retried defendant in September 2009. Following that trial, the jury convicted
       defendant of unlawful possession of a controlled substance with intent to deliver (more than
       15 grams but less than 100 grams of a substance containing cocaine) (720 ILCS
       570/401(a)(2)(A) (West 2008)).
¶ 16       This appeal followed.

¶ 17           II. DEFENDANT’S CLAIM THAT THE TRIAL COURT ERRED
                     BY DENYING HIS REQUEST TO PROCEED PRO SE
¶ 18      Defendant argues that the trial court erred by denying his request to proceed pro se.
       Specifically, defendant contends that by rejecting his requests to proceed pro se, the court
       denied him his constitutional right to self-representation, which defendant points out is as
       “basic and fundamental as his right to be represented by counsel.” (Internal quotations marks
       omitted.) People v. Silagy, 101 Ill. 2d 147, 179, 461 N.E.2d 415, 431 (1984). We agree.

¶ 19             A. The Right to Self-Representation and the Standard of Review
¶ 20       A defendant has a constitutional right to self-representation. See Faretta v. California,
       422 U.S. 806, 834 (1975). In order to exercise that right, the defendant need only knowingly
       and intelligently relinquish his parallel right to counsel. Faretta, 422 U.S. at 835. Whether
       a defendant has made an intelligent waiver of the right to counsel depends, in each case,
       “upon the particular facts and circumstances of that case, including the background,
       experience, and conduct of the accused.” People v. Baez, 241 Ill. 2d 44, 116, 946 N.E.2d
359, 401 (2011).
¶ 21       We will not reverse the trial court’s determination as to whether a defendant has
       knowingly and intelligently waived his right to counsel absent an abuse of discretion. Baez,
241 Ill. 2d at 116, 946 N.E.2d at 401. A court abuses its discretion, however, when it applies
       the improper legal standard. Rockford Police Benevolent & Protective Ass’n v. Morrissey,
       398 Ill. App. 3d 145, 154, 925 N.E.2d 1205, 1213 (2010).

¶ 22                    B. The Trial Court’s Denial of Defendant’s Request
                                 To Represent Himself in This Case
¶ 23       Here, the trial court denied defendant’s request to proceed pro se because it believed that
       defendant did not “have the legal knowledge and ability” to represent himself. This rationale
       for denying a defendant his right to self-representation has been repeatedly rejected. Instead,
       a defendant need only have a full awareness of the nature and consequences of his decision
       to proceed without counsel. See People v. Lego, 168 Ill. 2d 561, 563-64, 660 N.E.2d 971,
       973 (1995) (citing Silagy, 101 Ill. 2d at 179-80, 461 N.E.2d at 431, and Illinois v. Allen, 397


                                                -5-
       U.S. 337, 350-51 (1970) (Brennan, J., concurring), for the proposition that although it may
       be unwise for a defendant to proceed without counsel, he may not be denied his right to do
       so on that basis, given that respect for the individual is the “lifeblood of the law”). The
       supreme court has recently reiterated this point, as follows: “Although a court may consider
       a defendant’s decision to represent himself unwise, if his decision is freely, knowingly, and
       intelligently made, it must be accepted.” Baez, 241 Ill. 2d at 116, 946 N.E.2d at 402.
¶ 24        More than 20 years ago, this court, citing Professors Wayne R. LaFave and Jerold H.
       Israel, outlined the only three possible grounds for denying a defendant’s request to proceed
       pro se.
                “First, the request might come so late in the proceedings that to grant it would be
            disruptive of the orderly schedule of proceedings. We caution, however, that when a
            request to proceed pro se is made and there is no request for additional time to prepare,
            a motion to proceed pro se should generally be viewed as timely as long as it is made
            before trial. [Citation.]
                Second, a trial judge may terminate self-representation by a defendant who engages
            in serious and obstructionist misconduct ***. While this authority ordinarily would be
            exercised only after a defendant has begun to represent himself, in exceptional situations,
            as noted by Professors LaFave and Israel, a defendant’s behavior in the course of seeking
            to obtain self-representation may in itself be disruptive and thereby justify denying his
            motion to proceed pro se. [Citation.] ***
                Third, defendant’s request for self-representation may be denied when, despite the
            court’s efforts to explain the consequences of waiver, the court finds the defendant is
            unable to reach the level of appreciation needed for a knowing and intelligent waiver.
            [Citation.] We emphasize, however, that this is an inquiry into the defendant’s ability to
            make a knowing and intelligent waiver of his right to counsel; it is not an inquiry into
            defendant’s ability to do an appropriate job defending himself at trial. “ (Emphasis
            omitted and added.) People v. Ward, 208 Ill. App. 3d 1073, 1084, 567 N.E.2d 642, 649
            (1991).
¶ 25        Our review of the record shows that in denying defendant’s requests to proceed pro se,
       the trial court focused exclusively–and erroneously–on the fact that defendant did not have
       sufficient legal knowledge and expertise to represent himself. This is precisely the standard
       that the Supreme Court dispensed with in Faretta, as this court noted in Ward. Although it
       is important that a defendant who wants to proceed pro se be made aware of the potential
       pitfalls of self-representation so that he can make his election with his “eyes wide open,”
       such pitfalls may not be the basis for a court to deny the defendant his right to self-
       representation. See Ward, 208 Ill. App. 3d at 1081-82, 567 N.E.2d at 647-48 (setting forth
       a list of 10 matters that the trial court should address with a defendant to ensure that the
       defendant’s request for self-representation is an intelligent and knowing waiver of his right
       to counsel).
¶ 26        Accordingly, we conclude that because the trial court applied an improper legal standard,
       it abused its discretion by denying defendant’s request to proceed pro se.



                                                 -6-
¶ 27             III. THE STATE’S CLAIM THAT DEFENDANT FORFEITED
                          HIS RIGHT TO SELF-REPRESENTATION
¶ 28       In closing, we note that the State contends that defendant engaged in “obstructionist
       conduct” and later “acquiesced” to court-appointed representation prior to his second trial,
       thereby forfeiting his right to self-representation. We are unpersuaded.
¶ 29       Although it is true that defendant engaged in several contentious exchanges with the trial
       court related to his attempts to proceed pro se after he was denied his right to self-
       representation, our review of the record does not indicate–nor did the court find–that
       defendant’s repeated requests to proceed pro se were sufficient to forfeit his right to self-
       representation. Moreover, we view as particularly unpersuasive the State’s claim that
       defendant’s failure to make a motion to proceed pro se prior to his second trial constitutes
       an acquiescence to appointed counsel. A more accurate interpretation of the record in this
       case is that defendant overzealously asserted his constitutional right to self-representation
       when confronted with the court’s intransigence on this point and later–albeit
       begrudgingly–accepted the court’s ruling and proceeded to trial with appointed counsel.

¶ 30                                  IV. CONCLUSION
¶ 31      For the reasons stated, we reverse the trial court’s judgment.
¶ 32      Reversed for further proceedings.




                                                -7-